Citation Nr: 1010519	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of thoracic compression fracture with 
thoracolumbar degenerative joint disease.  


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to August 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Jurisdiction over the Veteran's claims 
file was subsequently transferred to the Honolulu RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Preliminary review reveals that the information in the record 
before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the 
opinion that VA's duty to assist includes affording the 
Veteran a VA examination under the facts and circumstances of 
this case.

The Veteran was afforded a VA examination in July 2007.  At 
that time, the range of motion tests and pain reported did 
not warrant an increased rating.  However, the Veteran 
contended in his April 2008 VA Form 9 that he forced himself 
to complete the range of motion tests as instructed at the 
July 2007 VA examination and, afterwards, experienced severe 
back pain.  He said that, normally, his forward flexion is 
only to 45 degrees.  He later submitted a February 2009 
treatment note from Kaneohe Bay Family Practice wherein he 
reported that his back had begun hurting severely after he 
bent over to pick up a piece of paper.  Physical therapy was 
prescribed.  Range of motion tests conducted almost two weeks 
later at Fukiji & Lum Physical Therapy Associates showed 
forward flexion to 10 degrees and extension to 0 degrees.  
Thus, the recent medical documentation submitted by the 
Veteran indicates that his low back condition may have 
worsened since the last VA examination in 2007.  For this 
reason, the Board finds that a new VA examination is 
necessary in order to determine the current severity of the 
Veteran's back disability.  See VAOPGCPREC 11-95 (1995); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
ascertain the nature and severity of his back 
disability.  Any and all evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The claims file and a 
copy of this decision must be made available to 
the examiner for review of the medical history 
in association with this examination.  The 
examiner should specifically discuss the March 
2009 range-of-motion findings.

a.  The examiner should fully describe the 
degree of limitation of motion of the joint 
or joints affected by the compression 
fracture and degenerative changes.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Complete range 
of motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in the low 
back.

b.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance should be described, and the 
degree of functional loss due to pain should 
be indicated.  It should also be indicated 
whether there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of 
disuse.

2.  When the development requested has been 
completed, review the case again on the basis of 
the additional evidence.  If the benefits sought 
are not granted, furnish the Veteran and his 
representative a Supplemental Statement of the 
Case and afford a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

